DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-18 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “the controller controls the storage device to perform a refresh operation for the first memory block based on whether there is a difference value between a current pass read voltage and a previous pass read voltage which were applied to the first memory block when performing the read operation, and whether there is a difference between a current erase/write count and a previous is erase/write count for the first memory block”.  The prior art of record neither anticipates nor renders obvious the above recited combination.
The primary reasons for allowance of claim 10 in the instant application is the combination with the inclusion in these claims that “store a previous pass read voltage, a current erase/write count, and a previous erase/write (EW) count of the memory block; and control the memory device to perform a refresh operation to the memory block when a difference between the current pass read voltage and the previous pass read voltage is greater than a predetermined threshold and the current EW count and the previous EW count are equal”.  The prior art of record neither anticipates nor renders obvious the above recited combination.
The primary reasons for allowance of claim 11 in the instant application is the combination with the inclusion in these claims that “the retention manager compares a pass read voltage applied to the first memory block in the current read operation with a stored previous pass read voltage applied to the first memory block during a last previous read operation to determine a voltage difference value when a current read operation is determined to be a wherein the retention manager determines a current erase/write count for the first memory block and compares the current erase/write count with a stored previous erase/write count for the first memory block when the voltage difference value is greater than or equal to a preset voltage threshold value, and wherein the retention manager performs a refresh operation for the first memory block when the current erase/write count is equal to the stored previous erase/write count”.  The prior art of record neither anticipates nor renders obvious the above recited combination.
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135